DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation element” in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “mutually inclined” is indefinite, as it is unclear what specifically would or would not be encompassed by a mutual inclination.  As best understood by the Examiner the term is simply interpreted to mean there is an angle between the directions.  Clarification is required.
Regarding claim 6, the term “a respective base or wall” is indefinite as it is unclear what structure the base or wall corresponds too.  Clarification is required.
Regarding claim 7, the claim as a whole is indefinite as it recites that the loading side door is formed at a respective base or wall.  However, the claim depends from claim 4, which only optionally recites the limitations directed to the base or wall.  For examination, the Examiner interprets the optional elements to not be required, and as such the claim only further defines features of optional components (not required).  Clarification is required.  
Regarding claim 8, the term “closing door of said loading side door” is indefinite, as it is unclear what the structural distinction is between the two components.  As best understood they describe the same removable door and will be interpreted as such.  Clarification is required. 
Regarding claim 16, the term “said actuation element” lacks antecedent basis in the claim (not recited in claim 13).  Additionally, the term “comprise one or respective shape coupling surfaces” is indefinite, as it is unclear whether or not a typographical error has occurred, or otherwise, what the limitation intends to state.  Still further, the term “a cam profile” is indefinite as it is unclear what would or would not specifically correspond to a cam profile.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16489469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites all structure and limitations of the instant claims throughout the independent and dependent claims thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muspratt (US 1398527).
Regarding claim 1, Muspratt discloses a powder-cleaning device configured for dental use (configured for dental cleaning with appropriate metal powder; see lines 10-18, 65-70), comprising: a proximal arm (1), configured for attachment to a source of compressed air (e.g. at 2/3) and extending according to a first prevailing direction (e.g. extension of arm 1, see Fig. 1-2); a distal arm (9/10/11), having a distal end portion (10) 
Regarding claim 2, Muspratt discloses wherein the first and second prevailing directions are mutually inclined (see Figs. 1-2).  
Regarding claim 3, Muspratt discloses the device having a geometry such that the turbulence chamber is loadable with the abrasive powder with the device resting on an opposite side to the loading door (e.g. opposite side as shown in Fig. 1; capable of being used as such, see above).  It is noted that the Examiner chooses the “optional” limitations to not be required by the claim, and are not further addressed on the merits. 
Regarding claim 4, Muspratt discloses wherein the turbulence chamber has a lateral skirt (e.g. sidewall of chamber 6; see Figs. 1-2).  It is noted that the Examiner chooses the “optional” limitations to not be required by the claim, and are not further addressed on the merits.
Regarding claim 5, Muspratt discloses wherein the turbulence chamber has an overall cylindrical shape (see Figs. 1-2 and line 40).
Regarding claim 7, Muspratt discloses wherein the loading side door is formed at said respective base or wall (of the chamber; as best understood by the Examiner; door forms side of chamber; see Figs. 1-2 and citations above).
Regarding claim 8, Muspratt discloses the device comprising a closing door (20) of the loading side door. 
Regarding claim 9, Muspratt discloses wherein the closing door is openable and closable (see citations above) by means of a screw coupling with an outer casing of device (see screws in Fig. 1 on circumference of door 20, which retain door 20 to device).  It is noted that the Examiner chooses the “optional” limitations to not be required by the claim, and are not further addressed on the merits.
Regarding claim 10, Muspratt discloses wherein the chamber comprises a transparent portion configured to allow an operator to see inside (chamber is formed of glass, see line 76). 
Regarding claim 12, Muspratt discloses the device comprising a controller (12/13/14/15/16/17/5) for compressed air flow arranged on the proximal arm upstream of the chamber (see Figs. 1-2).
Regarding claim 13, Muspratt discloses wherein the controller comprises a plug or pin (5), which can be selectively translated to occlude a feeding channel (4) of compressed air of the proximal arm (see Figs. 1-3 and citations above). 
Regarding claim 14, Muspratt discloses wherein the controller comprises an actuation element (14/15/16) operable by an operator.  
Regarding claim 15, Muspratt discloses wherein the actuation element can be actuated in rotation (trigger rotates on pin 15).
Regarding claim 16, Muspratt discloses wherein the actuation element or plug or pin comprise one or respective shape coupling surfaces with a cam profile (e.g. slot formed in 16, see Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muspratt in view of Chavanne (US 5857851).
Regarding claim 6, Muspratt does not teach wherein a respective base or wall of the chamber has a dome conformation as required.  
Chavanne, however, teaches a dental powder cleaning device, having a turbulence chamber (2) with a removable cover/base (4) of the chamber have a dome shape as required.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muspratt to include Chavanne’s dome shaped cover or base, as such modification would help optimize air flow in the turbulence chamber (see col 3, lines 47-57, Chavanne). 
Regarding claim 11, Muspratt does not teach wherein the device comprises a dispenser of a jet of water having or more outlet nozzles at the end portion of the distal arm as required.  
Chavanne, however, teaches a dental powder cleaning device having a dispenser of a jet of water, having one or more outlet nozzles at the end portion of a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892 form.  US 2010/0248179 (Fig. 3) teaches a similar dental powder cleaning device, with a turbulence chamber having a loading side door that is configured to allow insertion of the powder orthogonal to a plane of the first and second prevailing directions of respective proximal and distal arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772